226 F.3d 821 (7th Cir. 2000)
Cynthia Myers, Plaintiff-Appellant,v.Karen Hasara and Gail Danner, Defendants-Appellees.
No. 99-2680
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 19, 2000Decided September 5, 2000Rehearing En Banc Denied October 17, 2000

Appeal from the United States District Court  for the Central District of Illinois, Springfield Division.  No. 97 C 3295--Richard Mills, Judge.[Copyrighted Material Omitted]
Before Harlington Wood, Jr., Kanne and Diane P. Wood,  Circuit Judges.
Kanne, Circuit Judge.


1
At the behest of its mayor,  the City of Springfield suspended health  inspector Cynthia Myers for comments she made  regarding an open-air produce market that  allegedly had been operating in violation of city  and state law. Myers considered the punishment a  violation of her constitutional rights and sued  the mayor and health department director under 42  U.S.C. sec. 1983. The district court granted the  defendants summary judgment on the merits and  also ruled that the defendants were entitled to  qualified immunity because the law regarding  discipline of public employees for exercising  their First Amendment rights was not clearly  established at the time of Myers' suspension.  However, because the district court resolved  factual disputes in favor of the defendants, we  hold that summary judgment was not warranted in  this case. Furthermore, the standards concerning  a public employer's authority to punish an  employee for exercising rights guaranteed under  the First Amendment were well established at the  time of the events in question, and therefore  qualified immunity was not justified. We reverse  the grant of summary judgment and remand for  trial.

I.  History

2
Cynthia Myers worked as a supervisor and health  inspector in Springfield's health inspection  program. In that role, she oversaw the food  inspection program, supervised five inspectors  and performed routine health inspections of  restaurants, markets and stores for compliance  with city and state health codes. Myers' boss was  Steve Hall, the head of the Public Health  Department Environmental Division, who reported  to defendant Gail Danner, the acting head of the  Public Health Department. Danner reported to  Keith Haynes, the director of community services,  who reported directly to defendant Karen Hasara,  the Springfield mayor.


3
Although several steps removed from the pinnacle  of Springfield power, Myers had some supervisory  duties in her job and was called on to  participate in making division decisions and  formulating policies. The Springfield health  department, in addition to enforcing its own  ordinances, had entered into an agreement with  the state to enforce the state's health laws.  Furthermore, the city's health ordinances were  required to be no less stringent than the  state's.


4
In 1995, a business called Parsons' Produce  operated an open-air market in the parking lot of  a local department store. Parsons' sold fruit and  vegetables under an agricultural commodity  permit, which permitted the sale of fresh  produce, but not packaged food products. The  restriction on selling packaged foods stems from  the increased risk of infestation and  contamination in an open-air market and the  recognition that the consumer typically knows to  inspect and wash fresh food, but may not do the  same with packaged products.


5
Myers inspected Parsons' Produce in 1995 and  found that it was selling packaged food products  in an open-air market in violation of state and  local laws. Of the six businesses operating under  an agricultural commodity permit in the city,  only Parsons' sold packaged foods. Myers filed  her report with Danner and Hall, who visited  Parsons' and confirmed Myers' finding. Hall  voiced concerns to Danner and Haynes about  Parsons', which led to a meeting with the state  health department, which then formally notified  Haynes that Parsons' was in violation of state  health laws. The city's legal department notified  Haynes that Parsons' was in violation of city and  state health laws, and that the city ordinance  could not be amended to allow Parsons' to  continue to operate as it was without losing  state funding for the program. At the same time,  Hall sent Haynes a memorandum encouraging the  enforcement action against Parsons'. Hasara took  office in 1995 and was informed of the situation  with Parsons'. Several other meetings took place  over the course of 1995, but no action was taken  against Parsons' to stop it from selling packaged  food products. Parsons' closed for the season in  the fall of 1995.


6
In 1996, Parsons' reopened and expanded into a  second location at a local mall. Myers again  inspected its facility. Myers found that Parsons'  continued to sell packaged food products without  the proper license, and reported this finding to  Danner. Knowing that it was operating in  violation of the permit, Myers refused to act on  its application for a new agricultural commodity  permit. Hall supported Myers' position and  refused to approve the permit application.  Danner, however, acting on the directions of her  superiors, approved the permit and informed Myers  that she did not need to take any further action  regarding Parsons'. The defendants claim that  they gave Myers a clear directive to have no  further involvement with Parsons', but Myers  disputes this factual contention.


7
Hasara, Danner and Haynes met with state health  officials in May 1996 and discussed the Parsons'  permit situation. Hasara believed Parsons' was  not violating the law and voiced support for  Parsons'. State health officials disagreed, but  allowed that it was a local matter and said the  state health department would not interfere.  Hasara instructed Danner and Haynes to allow  Parsons' to operate as it had before. Myers had  no other involvement with the permit issue, but  responded to two complaints--one in May, the  other in July--regarding Parsons'. Parsons'  complained to Haynes that Myers was harassing it.  Haynes investigated, but found no evidence to  support the complaint.


8
Later in May, the local newspaper published an  article concerning Parsons' and the health  inspections, reporting that the market continued  to operate in violation of city and state health  codes. On May 30, while inspecting a restaurant  at the mall where Parsons' operated one of its  markets, Myers and another health inspector met  with an assistant manager of the mall. Myers  asked the manager whether he had seen the  newspaper article, to which he responded that he  had. In response to the manager's questions,  Myers said that Parsons' was in violation of its  permit and the city had decided to take no action  against it. The mall manager was concerned about  the mall's potential liability for health dangers  caused by one of its tenants, and Myers indicated  that she thought landlords could be held liable  for the actions of their tenants.


9
Jeff Parsons, the owner of Parsons' Produce,  soon found out about Myers' conversation with the  mall manager, and complained to the mayor's  office. Hasara wanted to fire Myers for  expressing views contradictory to the city's  policy on the issue, but Danner, Haynes and the  city personnel director felt that termination was  unwarranted. Hall also objected to disciplinary  action against Myers. Instead, Myers was charged  with failing to obey a reasonable directive and  a hearing was held on the charge, at which Danner  presided. On June 21, 1996, Myers was suspended  for five days. No other action was taken against  her.


10
Myers filed a two-count complaint against Hasara  and Danner, alleging deprivations of her First  and Fourteenth Amendment rights. After discovery,  the defendants moved for summary judgment on the  grounds that Myers' comments to the mall manager  did not involve a matter of public concern, the  city's interest in effective health inspection  administration outweighed Myers' First Amendment  rights and, in any event, Danner and Hasara were  entitled to qualified immunity. The district  court, applying the test for public-employee  speech established in Pickering v. Board of  Education, 391 U.S. 563 (1968), agreed on all  three grounds and granted the defendants summary  judgment. This appeal followed.

II.  Analysis

11
We review de novo a grant of summary judgment,  see Weicherding v. Riegel, 160 F.3d 1139, 1142  (7th Cir. 1998), as well as a district court's  decision that a defendant is entitled to  qualified immunity. See Forman v. Richmond Police  Dep't, 104 F.3d 950, 956-57 (7th Cir. 1997).  Summary judgment is proper when "the pleadings,  depositions, answers to interrogatories, and  admissions on file, together with the affidavits,  if any, show that there is no genuine issue as to  any material fact and that the moving party is  entitled to a judgment as a matter of law." Fed.  R. Civ. P. 56(c); see also Celotex Corp. v.  Catrett, 477 U.S. 317, 322-23 (1986). In  determining whether a genuine issue of material  fact exists, we construe all facts in the light  most favorable to the non-moving party and draw  all reasonable and justifiable inferences in  favor of that party. See Anderson v. Liberty  Lobby, Inc., 477 U.S. 242, 255 (1986).

A.  Pickering Balancing

12
In her complaint, Myers alleged that she had a  protected First Amendment right to make the  comments she did to the mall manager regarding  Parsons' permit situation and the city's policy  of not enforcing the relevant ordinance. The  Supreme Court has long held that a public  employee maintains a First Amendment right to  speak out on matters of public concern even  though she works for the government. See  Pickering, 391 U.S. at 568; see also Connick v.  Myers, 461 U.S. 138, 142 (1983). A public  employee can be punished for exercising that  right only if the facts of the case, as  reasonably known to the employer, indicate that  the employer's interest in promoting efficiency  of public services outweighs the employee's  interest in free speech. See Waters v. Churchill,  511 U.S. 661, 668 (1994); Pickering, 391 U.S. at  568. Courts after Pickering have engaged in a  two-part analysis to determine whether the  "interests of the [employee], as a citizen, in  commenting upon matters of public concern"  outweighed the "interest of the State, as an  employer, in promoting the efficiency of the  public services it performs through its  employees." Id.

1.  Matters of Public Concern

13
In Hulbert v. Wilhelm, 120 F.3d 648, 653 (7th  Cir. 1997), we re-stated the Pickering analysis  as a three-part inquiry, although still  addressing the core concern identified in  Pickering. We held that the first part of  Pickering sought to determine (1) whether the  speech would be protected if uttered by a private  citizen and (2) whether the speech was more than  an unprotected "personal employee grievance."  Hulbert, 120 F.3d at 653. If so, then we would  consider the speech to meet the test for speech  by a citizen on a matter of public concern. See  id. A number of factors are relevant to this  analysis including the content, form and context  of the remarks, see Connick, 461 U.S. at 147-48,  and whether the remarks can fairly be  characterized as relating to issues of  "political, social, or other concern to the  community." Id. at 146.


14
The district court held that the subject of  Myers' comments was not a matter of public  concern. We disagree. It is important to good  government that public employees be free to  expose misdeeds and illegality in their  departments. Protecting such employees from  unhappy government officials lies at the heart of  the Pickering cases, and at the core of the First  Amendment. For example, in Marshall v. Porter  County Plan Commission, 32 F.3d 1215, 1218 (7th  Cir. 1994), the plaintiff, an employee in the  building inspector's office, told the county  planning commission that required inspections  were not being done and provided a list showing  that half of the required inspections had not  been performed. The commission took no action,  but later fired her in part because of her  complaints regarding the building inspections. We  held that the activities about which the  plaintiff complained "were the type that result  in the misuse of public funds and trust. These  were not employment disputes or criticisms of the  way that only [plaintiff's] job was affected."  Id. at 1219-20. As a matter of law, we found  these comments to be about matters of public  concern. Id. at 1220.


15
Myers' comments to the mall manager are  analogous. The city had a duty to enforce both  its own and the state's food-inspection laws.  There is no doubt that the inspection laws were  valid and routinely enforced and that Parsons'  practice of carrying packaged food products  violated its permit. For whatever reason, the  mayor and department head had decided not to  enforce the law against Parsons' despite the  city's duty to do so. Food-inspection rules, even  ones that do not threaten cataclysmic harm, serve  to protect the public health from risks of  contamination. Like the plaintiff in Marshall,  Myers found it objectionable that her department  would refuse to enforce the law. The content of  her comments to the mall manager involved a  matter of public concern.


16
Following Hulbert, we find that Myers' criticism  of the city for turning a blind eye to a known  permit violation and potential health risk would  have been protected if uttered by a private  citizen and was more than a personal employee  grievance. In fact, it bore no relation to the gripes about office policies, scheduling and  personnel decisions like those at issue in  Connick, where the Court held that such employee  grievances were not matters of public concern.  461 U.S. at 148. The district court, examining  the "content" of Myers' remarks, found that  because she focused on Parsons' licensing  problem, she was concerned not with a public  health hazard but with her own dispute with her  supervisors. Myers v. Hasara, 51 F.Supp.2d 919,  926-27 (C.D. Ill. 1999). We disagree.  Whistleblowing does not need to be limited to  systemic charges of corruption to qualify as a  matter of public concern. A specific violation of  a law that creates a risk to public health,  safety or good governance likewise is a matter of  public concern. Myers knew of one such violation  and reported it to an obviously concerned party  who she knew would take action on it. The fact  that "her exact language is directed specifically  at Parsons'," Myers, 51 F.Supp.2d at 927, made  sense considering that she perceived it to be a  public health risk.


17
Furthermore, a "personal aspect contained within  the motive of the speaker does not necessarily  remove the speech from the scope of public  concern." Marshall, 32 F.3d at 1219. Myers'  disgust or frustration about the city's decision  to ignore a health-code violation does not mean  that her complaint was not a public concern.  While the speaker's motivation is relevant to the  Pickering analysis, it is not necessarily  dispositive, see Gregorich v. Lund, 54 F.3d 410,  415 (7th Cir. 1995); Colburn v. Trustees of  Indiana Univ., 973 F.2d 581, 587 (7th Cir. 1992),  and does not transform Myers' remarks into  matters of private concern in this case. We  disagree with the district court that she spoke  "more as a disgruntled employee" or that her  remarks in some way were a personnel grievance.  We hold that the speech for which Myers was  disciplined related to a matter of public  concern, precluding summary judgment for the  defendants on this issue.

2.  The City's Interest

18
The district court found that the city's  interest in "promoting efficient and effective  public service outweighed Plaintiff's right to  express herself." Myers, 51 F.Supp.2d at 928.  However, in doing so, the district court resolved  disputed issues of material fact in the  defendant's favor, thereby rendering summary  judgment improper. To answer the second part of  the Pickering test, we have identified seven  factors to consider. See Kokkinis v. Ivkovich,  185 F.3d 840, 845 (7th Cir. 1999); Wright v.  Illinois Dep't of Children & Fam. Servs., 40 F.3d  1492, 1502 (7th Cir. 1994). Among those relevant  to the summary judgment in this case are whether  the speech created disharmony in the workplace  and whether the employment relationship requires  personal loyalty and confidence. See id. Both of  these factors were influenced by the question of  whether Myers had been given a clear directive  not to discuss the issue further.


19
The district court disregarded this question  rather than resolve it in Myers' favor. In the  district court's opinion, the issue was  irrelevant because Hasara reasonably believed  that Myers had been given the order. We disagree.  Myers was suspended for violating a superior's  order, an offense that undoubtedly raises a  legitimate governmental interest. However, the  parties dispute whether Myers was given this  order. If she was not, then her remarks to the  mall manager were not in violation of a clear  directive, and the governmental interest in  having employees follow orders and accurately  portray the agency's policies was not implicated.  Therefore, this issue goes to the heart of Myers'  complaint and should have been resolved in her  favor for purposes of summary judgment.


20
The district court further found that Myers'  actions created disharmony because city officials  disagreed about how or whether she should be  punished. Myers, 51 F.Supp.2d at 928. This  analysis treats the "disharmony" factor in a  Pickering claim in a way that could prevent  plaintiffs from ever prevailing. The disharmony  that undermines the government interest in  efficient and effective service stems from the  content of the speech itself, such as by  undermining public confidence in the agency or  contradicting the agency's public message. We  would imagine that in most Pickering claims,  government officials debated the proper  punishment for the speaker. This cannot be the  source of the relevant disruption or disharmony  since it would weigh against every plaintiff.  Just as disharmony was present when the superiors  discussed Myers' punishment, it would have been  absent had they not sought to punish her.


21
Another factor to consider in balancing the  government's interest is whether the time, place  or manner of the employee's speech disrupted the  government's provision of services. See Coady v.  Steal, 187 F.3d 727, 731 (7th Cir. 1999); Wright,  40 F.3d 1502. This analysis questions whether the  employee could have aired her concerns at a  better time or in a better way and created  unnecessary confusion or turmoil by expressing  herself in the way she did. Cf. Khuans v. School  Dist. 110, 123 F.3d 1010, 1017 (7th Cir. 1997)  (holding that teacher's complaints disrupted  daily routine of school); Breuer v. Hart, 909  F.2d 1035, 1040 (7th Cir. 1990) (explaining that  complaint was filed in an appropriate manner,  even though it legitimately addressed a matter of  public concern).


22
The district court applied this factor in the  defendants' favor because it found that Myers  expressed her concerns to a limited audience that  could not change city policy but could render  economic harm to Parsons'. However, the fact that  she spoke to a limited audience was not  particularly disruptive to the government. In  fact, her actions seemed discreet, in that she  could have chosen far more disruptive forums,  such as writing a letter to the local newspaper  or appearing at a city council meeting. By Myers'  action, the mall management and Parsons' may have  complained to the city about the permit problem,  but this seems a very limited form of disruption.  Also, the district court noted that the mall  manager believed Myers' comments were motivated  by frustration with the city. This latter  conclusion merely speaks to Myers' intent and is  irrelevant to whether Myers chose the appropriate  time, place and manner for her remarks. Assuming  that Myers chose this forum, rather than had it  chosen for her by the mall manager, it seems to  be the least disruptive forum she could have  picked. In addition, there were several factual  questions regarding the conversation Myers had  with the mall manager that the district court  resolved against Myers, rather than in her favor  as required on a summary judgment motion.

B.  Qualified Immunity

23
Finally, the district court found that Hasara  and Danner were entitled to qualified immunity.  A government official is entitled to immunity  from suit when performing discretionary functions  unless the district court determines that (1) the  plaintiff alleged a constitutional injury, and  (2) the legal standards applicable to the injury  were clearly established at the time. See Harlow  v. Fitzgerald, 457 U.S. 800, 815 (1982); Rakovich  v. Wade, 850 F.2d 1180, 1210 (7th Cir. 1988). The  district court held that Myers failed to allege  a constitutional injury and dismissed the suit on  the basis of qualified immunity. Because we  reverse the grant of summary judgment on the  ground that Myers successfully raised a question  of material fact regarding her First Amendment  claim, we likewise reverse the court's finding  that she failed to meet the burden of pleading a  constitutional injury.


24
The district court further found that Hasara  suspended Myers because she "had disobeyed a  directive in violation of civil service rule  48(e)." In the district court's view, the  constitutional standards regarding a government  employer's right to discipline an employee for  engaging in protected speech in disregard of a  supervisor's direct order were not clearly  established in 1996. However, several cases in  this Circuit prior to 1996 discussed in detail  the balancing of interests between a government  employer's right to require obedience,  confidentiality and silence against an employee's  First Amendment right to speak on matters of  public concern. See, e.g., Conner v. Reinhard,  847 F.2d 384, 390-91 (7th Cir. 1988); O'Brien v.  Town of Caledonia, 748 F.2d 403, 406-07 (7th Cir.  1984); Hanneman v. Breier, 528 F.2d 750, 754 (7th  Cir. 1976). For instance, O'Brien involved police  department regulations that prohibited all public  criticism of the department and required police  officers to keep all department business  confidential. 748 F.2d at 405. We held that  Pickering demanded the department weigh the  police officer's individual right to speak on  matters of public concern against the  department's valid right to enforce the  challenged rules before disciplining an officer  for violating those rules. Id. at 406-07. Other  cases have similarly required Pickering analysis  even though the stated reason for an employee's  discipline was insubordination rather than the  content of the employee's speech. See generally  Dishnow v. School Dist. of Rib Lake, 77 F.3d 194  (7th Cir. 1996); Warzon v. Drew, 60 F.3d 1234  (7th Cir. 1995). It was, therefore, clear in June  1996 that government employees had a First  Amendment right to speak on matters of public  concern that must be weighed against the  employer's right to punish insubordination.  Hasara and Danner cannot claim not to have known  that disciplining Myers under these circumstances  would not implicate her right to free speech.

III.  Conclusion

25
We hold that as a matter of law, Myers'  comments regarding the city's decision not to  enforce its health-code permit regulations  focused on matters of public concern, and that  because questions of material fact remain,  summary judgment was inappropriate. This decision  does not decide the merits of the factual issues  one way or the other, but leaves factual  determinations to a jury or a bench trial.  Finally, Hasara and Danner were not entitled to  qualified immunity. We therefore Reverse the  district court's grant of summary judgment and  Remand the case for further proceedings.